DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 03/18/2019 and the IDS filed 03/18/2019.

Claims 1-10 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, the method for suppressing the formation of ammonia comprises providing a bacteria comprising Staphylococcus-xylosus or Staphyloccous-cohnii bacteria to the carrier.  Based on applicant’s disclosure on page 1 of instant 
  The claim language suggests that the bacteria comprising Staphylococcus-xylosus or Staphylococcus-cohnii bacteria are applied to the carrier material in a separate step from the step of applying animal waste to the carrier material.
Therefore it is not clear from claim 1 whether the bacteria are applied to the carrier in a separate step from the applying of the animal waste to the carrier material and whether the step of applying bacteria is a step of the method for suppressing the formation of ammonia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 4405354) in view of Stoddart et al. (US 2003/0220211 A1).
Considering claims 1, 3, 4, and 7, Thomas teaches a method for suppressing the formation of ammonia (Thomas, abstract).  Thomas teaches providing a carrier material to a container having a headspace, providing an acidifier to the carrier material and applying animal waste to the carrier material (Thomas, Table I, paragraph bridging Col. 2 & 3, Col. 4 lines 4-15, Col. 4 line 58 – Col. 5 line 11, Col. 5 lines 52-66).   
Applicant discloses on page 7 of instant specification that the bacteria comprising Staphylococcus-xylosus or Staphylococcus-cohnii bacteria are commonly present in the natural flora and thus also in animal waste and introduced to the system as part of the animal waste.  Thus, it would be expected that the process of Thomas wherein animal waste is applied to the carrier material would also result in providing a bacteria comprising Staphylococcus-xylosus or Staphylococcus-cohnii bacteria.
Although Thomas teaches that EDTA is a suitable active ammonia control component (Thomas, Table III and Col. 4 lines 4-15), he does not explicitly teach that the composition comprises both an acidifier and an odor inhibitor comprising a salt of an aminopolycarboxylic acid compound.
However, Stoddart teaches the addition of the copper salt of N-hydroxyethylethylenediamine triacetic acid (Cu-HEDTA) to conventional pet litter compositions in amounts which range from 0.1% to 10% by weight of the total pet litter composition for controlling undesirable ammonia odor produced by urine (Stoddart, abstract, [0023], [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an odor inhibitor such as a salt of N-hydroxyethylethylenediaminetriacetic acid in an amount of 1.0 to 5.0 weight percent in the composition of Thomas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to further control undesirable ammonia odor produced by urine with a reasonable expectation of success.
The positive/active process steps include providing a bacteria, an acidifier and an odor inhibitor to the carrier material.  The combination of Thomas and Stoddart obviates the claimed process steps.  Thus, it would be expected that the process of Thomas/Stoddart would also result in a 5 to 98 percent improvement of ammonia content in the headspace as comparted to an untreated control comprising a container containing the carrier material and the bacteria and not contain the odor inhibitor.
Considering claim 2, Thomas teaches providing an additive material to the carrier material such as diatomaceous earth (Thomas, Col. 5 lines 59-65).
Considering claims 5 and 9, Thomas teaches the carrier material is non-porous be teaching that it can be selected from straw, wood particles, alfalfa, ground peanut hulls, and rice hulls (Thomas, Col. 5 lines 5-11).
Considering claim 6, Thomas teaches the animal waste contains urea or uric acid (Thomas, Col. 1 lines 16-20).
Considering claim 8, Thomas teaches the ammonia control agent (i.e., acidifier) can vary from about 0.5 to 25% by weight (Thomas, Col. 5 lines 12-17).  A prima facie 
Considering claim 10, Thomas teaches the acidifier is sodium bisulfate (Thomas, Col. 6 lines 15-18).

In the alternative, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 4405354) in view of Stoddart et al. (US 2003/0220211 A1) and Jenkins et al. (US 2005/0175577 A1).
Considering claim 2, Thomas does not explicitly teach providing an additive material to the carrier material.  
However, Jenkins teaches the desire to reduce the weight of the composite absorbent (i.e., animal litter) by adding a lighter material such as silica, sand, silicious materials, glass (Jenkins, [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an additive selected from the claimed list of materials in the composition of Thomas/Stoddart.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to reduce the weight of the composite material (i.e., animal litter) with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.